Case 2:20-cv-08495-JGB-KS Document 4 Filed 10/06/20 Page 1 of 2 Page ID #:86

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 20-8495-JGB (KS)                                           Date: October 6, 2020
Title       Daniel Harper v. California Department of Corrections and Rehabilitation




Present: The Honorable:        Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                               N/A
                   Deputy Clerk                                     Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

         On September 15, 2020, Plaintiff, who is confined at the California Medical Facility in
Vacaville, California and proceeding pro se, filed a civil rights complaint under 42 U.S.C. § 1983.
(Dkt. No. 1.) In the Complaint, Plaintiff asserts claims on behalf of the female prison employees
working at prisons throughout California, whom he asserts are sexually harassed by other inmates
and not adequately protected from harassment by their employer, the California Department of
Corrections and Rehabilitation. (Complaint 1-6.) Plaintiff states that he is “not entitled to any
relief[,] all [he] want[s] to do is stand up for the female staff in all of California’s prisons.”
(Complaint at 7.)

        As such, the Complaint violates the general rule prohibiting pro se plaintiffs, such as
Plaintiff, from pursuing claims on behalf of others in a representative capacity. See Simon v.
Hartford Life & Accident Ins. Co., 546 F.3d 661, 664 (9th Cir. 2008). Additionally, the Complaint
does not support a reasonable inference that Plaintiff has standing to bring these claims because
Plaintiff has not pled that he suffered an “injury in fact” that is likely to be “redressed by a favorable
decision.” See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). For these reasons,
the Complaint is subject to dismissal for failure to state a claim upon which relief can be granted.
See 28 U.S.C. § 1915A(b) (Congress requires district courts to dismiss civil rights complaints
brought by prisoners if the court determines that the complaint, or any portion thereof, fails to state
a claim upon which relief can be granted).

       Also on September 15, 2020, the Court notified Plaintiff that he had failed to pay the filing
fee and had not filed a request to proceed in forma pauperis (“IFP”). (Dkt. No. 2.) Three weeks
have now passed, and Plaintiff has not responded to the Court’s notification. Accordingly, because


CV-90 (03/15)                             Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-08495-JGB-KS Document 4 Filed 10/06/20 Page 2 of 2 Page ID #:87

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 20-8495-JGB (KS)                                      Date: October 6, 2020
Title       Daniel Harper v. California Department of Corrections and Rehabilitation


Plaintiff has neither paid the filing fee nor obtained authorization to proceed without prepayment
of the fee, IT IS HEREBY ORDERED that Plaintiff shall show cause, no later than October
27, why the action should not be dismissed.

         To that end, the Clerk is directed to send Plaintiff a copy of the Central District’s civil
rights complaint form (CV-66) and a copy of the Central District’s form Request to Proceed
Without Prepayment of Filing Fees with Declaration in Support (CV-60P). To discharge this
Order and proceed with his case, Plaintiff must either: (1) pay the $400 filing fee in full; or
(2) file the completed forms, and the necessary documentation, with the Court on or before
the October 27, 2020 deadline.

       Plaintiff’s failure to timely comply with this Order will result in a recommendation
of dismissal of his case.

        IT IS SO ORDERED.
                                                                                                 :
                                                                 Initials of Preparer   gr




CV-90 (03/15)                          Civil Minutes – General                               Page 2 of 2
